DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 28, 2022 has been entered.

The finality of Office Action of April 5, 2022 is withdrawn.

In response to the applicant’s argument that the references do not teach or suggest using an encoded sequence to generate the chirp signals (see page 10 of the remarks filed January 24, 2022), it is noted that this feature is not recited in claim 1. Upon further reconsideration, new ground(s) of rejection is made in view of newly found prior art in combination with previously cited prior art. 

Drawings
The drawings are objected to because FIG. 3 does not show scaling the output of the encoders with α and β as described in the specification (see paragraph [0103], lines 11-12). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed June 28, 2022 has been entered.

The substitute specification filed June 28, 2022 is objected to because of the following informalities: paragraphs [0129]-[0133] and [136] includes equations that are blurry/illegible thereby failing to comply with 37 CFR 1.52(a)(1)(iv). Appropriate correction is required.

The amendment/substitute specification filed June 28, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
the amendment that α and β may be 2                    
                        π
                    
                /H in paragraphs [00103] and [00107] constitute new matter since the amendment is inconsistent with paragraphs [0110] and [0119] that describes α and β as having different values. Furthermore, the specification, as originally filed, does not describe α and/or β as 2                    
                        π
                    
                /H; and
the amendment that “sn is either the sequence a or the sequence b” in paragraph [0107], line 9 appears to be inconsistent the equation on line 10 (wherein this equation corresponds to equation (9) in paragraph [0101]) since the equation is a function of a and b (via pa  and pb).
Applicant is required to cancel the new matter in the reply to this Office Action.

 Claim Objections
Claim 1 is objected to because of the following informalities: on line 9, “(OFDM)transmission” should be “(OFDM) transmission”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 19, it is unclear how “generating the plurality of chirp signals via implementation of a Discrete Fourier Transform (DFT)-spreading scheme with OFDM and a frequency-domain spectral shaping (FDSS) filter…” relates to or differs from “the plurality of chirp signals having been generated via an encoded sequence” in claim 12, lines 5-7 since the limitations in each claim appear to be directed to a different way to generate the plurality of chirp signals. For example, how does the Discrete Fourier transform (DFT) spreading scheme and/or the frequency-domain spectral shaping (FDSS) filter in claim 19 relate to the “encoded sequence” in claim 12?
With regard to claim 20, it is unclear how “the plurality of chirp signals being generated via chirp division multiplexing to encode trajectories of the chirp signals” relates to or differs from “the plurality of chirp signals having been generated via an encoded sequence” in claim 12, lines 5-7 since the limitations in each claim appear to be directed to a different way to generate the plurality of chirp signals. For example, how does “chirp division multiplexing to encode trajectories of the chirp signals” relate to or differ from the “encoded sequence” for generating plurality of chirp signals in claim 12?


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al. (US Publication No. 2019/0317187 A1 originally cited in the Office Action of July 23, 2021)  in view of McCorkle et al. (US Patent No. 9,112,592 B2 originally cited in the Office Action of July 23, 2021) and Mody et al. (US Publication No. 2006/0239370 A1)
With regard to claim 1, FIG. 3 of Meissner et al. discloses the claimed invention including an antenna (5), a radio (100) and a processing circuity (50) to control the radio. However, Meissner et al. does not teach the signaling transmitted by the antenna as comprising a plurality of chirp signals provided within an OFDM framework. Furthermore, Meissner et al. does not generating, via an encoded sequence, a signal for transmission. FIG. 7 of McCorkle et al. teaches transmitting a plurality of chirp signals provided within an OFDM framework via an antenna (720). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the chirp generator 710 as the radio in the apparatus of FIG. 3 of Meissner et al. to yield predictable results since FIG. 3 of Meissner et al. also relates to the transmission of chirp signals. Furthermore, the configuration of the apparatus in FIG. 3 of Meissner et al. is not limited to the particular details of MMIC 100.
Meissner et al. in view of McCorkle et al. does not disclose generating, via an encoded sequence, a signal for transmission. FIG. 1 of Mody et al. discloses encoding an input signal (14)  prior to generating an OFDM signal via the OFDM modulator (16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the encoder with an OFDM modulator to generate the OFDM signal for the transmission apparatus disclosed by Meissner et al. in view of McCorkle et al. in order to improve data recovery by enabling error correction (see Mody et al., paragraph [0034]) Since OFDM is based on an encoded signal/sequence, the signal for transmission is generated “via an encoded sequence” thereby reading on the claimed invention.
With regard to claim 2, Meissner et al.in view of McCorkle et al. and Mody et al. disclose the claimed invention including a chirp signal of the plurality of sequenced chirp signals comprises an up-chirp signal. (See McCorkle et al., column 1, lines 25-29 and FIG. 6)
With regard to claim 4, Meissner et al.in view of McCorkle et al. and Mody et al. disclose the claimed invention including a chirp signal of the plurality of sequenced chirp signals sweeps across a frequency range from a first frequency to a second frequency within OFDM symbols. (See McCorkle et al., FIG. 6)
With regard to claim 5, Meissner et al.in view of McCorkle et al. and Mody et al. disclose the claimed invention including a chirp signal of the plurality of sequenced chirp signals comprises an up-chirp signal wherein the up-chirp signal sweeps across a range of frequencies with respect to time by increasing a frequency of the up-chirp signal. (See McCorkle et al., column 1, lines 25-29 and FIG. 6)
With regard to claim 8, Meissner et al.in view of McCorkle et al. and Mody et al. disclose the claimed invention including the sequenced chirp signals having a uniform, non-linear trajectory in time and frequency. (See McCorkle et al., “exponential chirps” in column 1, lines 32-36)
With regard to claim 9, Meissner et al.in view of McCorkle et al. and Mody et al. disclose the claimed invention including a power amplifier. (See Meissner et al., paragraph [0028] wherein the RF front end 10 comprise RF power amplifiers) Since Meissner et al. discloses a power amplifier in the RF front end, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power amplifier to ensure that the signal is at an appropriate power level for transmission.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al.in view of McCorkle et al. and Mody et al. as applied to claim 1 above, and further in view of Ouyang et al. (“Orthogonal Chirp Division Multiplexing,” in IEEE Transactions on Communications, vol. 64, no. 9, pp. 3946-3957, Sept. 2016, originally cited in the Office Action of July 23, 2021). Meissner et al.in view of McCorkle et al. and Mody et al. discloses the claimed invention except for transmitting the signal with a cyclic prefix. Ouyang et al. discloses the claimed invention including transmitting the signal including a cyclic prefix (see Ouyang et al., “Add CP” in Fig. 9) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add a cyclic prefix to the transmission apparatus of Meissner et al.in view of McCorkle et al. and Mody et al. provide a guard interval to eliminate intersymbol interference thereby facilitating accurate data recovery by the receiver.

Allowable Subject Matter
Claims 7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-18, 21 and 22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633